Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 1 of 22 PagelD 100

FILED IN OPEN COURT
NY

UNITED STATES DISTRICT COURT CLERK. U.S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA MIDO_E DISTRICT OF FLORIDA

JACKSONVILLE DIVISION JACKSONVILLE, FLORIDA
UNITED STATES OF AMERICA
Vv. CASE NO. 3:20-cr-141-TJC-JRK
ROBERT ARTHUR GINDER
PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by Karin
Hoppmann, Acting United States Attorney for the Middle District of Florida, and the
defendant, ROBERT ARTHUR GINDER, and the attorney for the defendant, Mark
Rosenblum, Esq., mutually agree as follows:

A. _ Particularized Terms

1. Count(s) Pleading To

The defendant shall enter a plea of guilty to Count Two of the
Indictment. Count Two charges the defendant with receipt of a visual depiction of a
minor engaging in sexually explicit conduct, in violation of 18 U.S.C. § 2252(a)(2) and
(b)(1).

2. Minimum and Maximum Penalties

Count Two is punishable by a mandatory minimum term of
imprisonment of 5 years and not more than 20 years, a fine of up to $250,000, or both
imprisonment and a fine, a term of supervised release of any term of years not less than

5, or life, and a special assessment of $100, said special assessment to be due on the

Defendant’s Initials GL AF Approval l ] l
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 2 of 22 PagelD 101

date of sentencing. In addition, pursuant to 18 U.S.C. § 3014, the Court shall impose
a $5,000 special assessment on any non-indigent defendant convicted of an offense in
violation of certain enumerated statutes involving: (1) peonage, slavery, and trafficking
in persons; (2) sexual abuse; (3) sexual exploitation and other abuse of children; (4)
transportation for illegal sexual activity; or (5) human smuggling in violation of the
Immigration and Nationality Act (exempting any individual involved in the smuggling
of an alien who is the alien’s spouse, parent, son or daughter).

With respect to certain offenses, the Court shall order the defendant to
make restitution to any victim of the offense, and with respect to other offenses, the
Court may order the defendant to make restitution to any victim of the offense, or to
the community, as set forth below. Pursuant to 18 U.S.C. § 2259, if the Court orders
restitution, the mandatory minimum amount must not be less than $3,000 per victim.

Additionally, pursuant to 18 U.S.C. § 2259A, the Court shall impose a
special assessment of up to $35,000 on any defendant convicted of an offense for
trafficking in child pornography.

3. Elements of the Offense

The defendant acknowledges understanding the nature and elements of
the offense with which defendant has been charged and to which defendant is pleading
guilty. The elements of Count Two are:

First: The Defendant knowingly received a visual depiction in interstate
or foreign commerce by any means;

Second: producing the visual depiction involved using a minor engaged in
sexually explicit conduct;

Defendant’s Initials 2
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 3 of 22 PagelD 102

Third: the depiction shows a minor engaged in sexually explicit conduct;
and
Four the Defendant knew that at least one performer in the visual

depiction was a minor and knew that the depiction showed the
minor engaged in sexually explicit conduct.

4, Counts Dismissed
At the time of sentencing, the remaining counts against the defendant,
Counts One, Three, and Four, will be dismissed pursuant to Fed. R. Crim. P.
11(c)(1)(A).

5. Restitution to Any Minor Victims of Offenses
Committed by Defendant, Whether Charged or Uncharged

Pursuant to 18 U.S.C. §§ 3663(a)(3), 3663A(a) and (b), 18 U.S.C. § 3664,
18 U.S.C. § 2248, 18 U.S.C. § 2259, and 18 U.S.C. § 2327, defendant agrees to make
full restitution to all minor victims of his offenses as to all counts charged, whether or
not the defendant enters a plea of guilty to such counts and whether or not such counts
are dismissed pursuant to this agreement. Further, the defendant agrees to pay
restitution to any of his minor victims, for the entire scope of his criminal conduct,
including but not limited to all matters included as relevant conduct. The defendant
acknowledges and agrees that this criminal conduct (or relevant conduct) includes any
minor victim of any child pornography offenses, charged or uncharged, under Chapter
110, United States Code, and any minor victim of any violation of federal and/or state
law committed by the defendant, including any contact sexual offense. Further,

pursuant to 18 U.S.C. § 3664(d)(5), the defendant agrees not to oppose bifurcation of

Defendant’s Initials Us 3
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 4 of 22 PagelD 103

the sentencing hearing if the victims’ losses are not ascertainable prior to sentencing.
Pursuant to 18 U.S.C. § 2259, if the Court orders restitution, the mandatory minimum
amount must not be less than $3,000 per victim.
6. Sex Offender Registration and Notification

The defendant has been advised and understands, that under the Sex
Offender Registration and Notification Act, a federal law, the defendant must register
and keep the registration current in each of the following jurisdictions: the location of
the defendant’s residence, the location of the defendant’s employment; and, if the
defendant is a student, the location of the defendant’s school. Registration will require
that the defendant provide information that includes name, residence address, and the
names and addresses of any places at which the defendant is or will be an employee or
a student. The defendant understands that he must update his registrations not later
than three business days after any change of name, residence, employment, or student
status. The defendant understands that failure to comply with these obligations
subjects the defendant to prosecution for failure to register under federal law, 18 U.S.C.
§ 2250, which is punishable by a fine or imprisonment, or both.

7. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United States
will recommend to the Court that the defendant receive a two-level downward
adjustment for acceptance of responsibility, pursuant to USSG §3E1.1(a). The

defendant understands that this recommendation or request is not binding on the

Defendant’s Initials J 4
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 5 of 22 PagelD 104

Court, and if not accepted by the Court, the defendant will not be allowed to withdraw
from the plea.

Further, at the time of sentencing, if the defendant’s offense level prior to
operation of subsection (a) is level 16 or greater, and if the defendant complies with
the provisions of USSG § 3E1.1(b) and all terms of this Plea Agreement, including but
not limited to, the timely submission of the financial affidavit referenced in Paragraph
B.5., the United States agrees to file a motion pursuant to USSG § 3E1.1(b) for a
downward adjustment of one additional level. The defendant understands that the
determination as to whether the defendant has qualified for a downward adjustment
of a third level for acceptance of responsibility rests solely with the United States
Attorney for the Middle District of Florida, and the defendant agrees that the
defendant cannot and will not challenge that determination, whether by appeal,
collateral attack, or otherwise.

8. Low End of the Guidelines

At the time of sentencing, and in the event that no adverse information
is received suggesting such a recommendation to be unwarranted, the United States
will recommend to the Court that the defendant receive a sentence at the low end of
the applicable guideline range, as calculated by the Court. The defendant understands
that this recommendation or request is not binding on the Court, and if not accepted

by the Court, the defendant will not be allowed to withdraw from the plea.

Defendant’s Initials 4 A 5
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 6 of 22 PagelD 105

9. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the investigation
and prosecution of other persons, and to testify, subject to a prosecution for perjury or
making a false statement, fully and truthfully before any federal court proceeding or
federal grand jury in connection with the charges in this case and other matters, such
cooperation to further include a full and complete disclosure of all relevant
information, including production of any and all books, papers, documents, and other
objects in defendant’s possession or control, and to be reasonably available for
interviews which the United States may require. If the cooperation is completed prior
to sentencing, the government agrees to consider whether such cooperation qualifies
as “substantial assistance” in accordance with the policy of the United States Attorney
for the Middle District of Florida, warranting the filing of a motion at the time of
sentencing recommending (1) a downward departure from the applicable guideline
range pursuant to USSG § 5K1.1, or (2) the imposition of a sentence below a statutory
minimum, if any, pursuant to 18 U.S.C. § 3553(e), or (3) both. If the cooperation is
completed subsequent to sentencing, the government agrees to consider whether such
cooperation qualifies as “substantial assistance” in accordance with the policy of the
United States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of sentence
pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant understands that the
determination as to whether “substantial assistance” has been provided or what type

of motion related thereto will be filed, if any, rests solely with the United States

Defendant’s Initials 6
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 7 of 22 PagelD 106

Attorney for the Middle District of Florida, and the defendant agrees that defendant
cannot and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

10. Use of Information - Section 1B1.8

Pursuant to USSG § 1B1.8(a), the United States agrees that no self-
incriminating information which the defendant may provide during the course of
defendant’s cooperation and pursuant to this agreement shall be used in détermining
the applicable sentencing guideline range, subject to the restrictions and limitations set
forth in USSG § B1.8(b).

11. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other relevant
authorities the nature and extent of defendant’s cooperation and any other mitigating
circumstances indicative of the defendant's rehabilitative intent by assuming the
fundamental civic duty of reporting crime. However, the defendant understands that
the government can make no representation that the Court will impose a lesser
sentence solely on account of, or in consideration of, such cooperation.

b. It is understood that should the defendant knowingly provide incomplete
or untruthful testimony, statements, or information pursuant to this agreement, or
should the defendant falsely implicate or incriminate any person, or should the
defendant fail to voluntarily and unreservedly disclose and provide full, complete,
truthful, and honest knowledge, information, and cooperation regarding any of the

matters noted herein, the following conditions shall apply:

Defendant’s Initials (An 7
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 8 of 22 PagelD 107

(1) The defendant may be prosecuted for any perjury or false
declarations, if any, committed while testifying pursuant to this agreement, or for
obstruction of justice.

(2) The United States may prosecute the defendant for the charges
which are to be dismissed pursuant to this agreement, if any, and may either seek
reinstatement of or refile such charges and prosecute the defendant thereon in the event
such charges have been dismissed pursuant to this agreement. With regard to such
charges, if any, which have been dismissed, the defendant, being fully aware of the
nature of all such charges now pending in the instant case, and being further aware of
defendant's rights, as to all felony charges pending in such cases (those offenses
punishable by imprisonment for a term of over one year), to not be held to answer to
said felony charges unless on a presentment or indictment of a grand jury, and further
being aware that all such felony charges in the instant case have heretofore properly
been returned by the indictment of a grand jury, does hereby agree to reinstatement of
such charges by recision of any order dismissing them or, alternatively, does hereby
waive, in open court, prosecution by indictment and consents that the United States
may proceed by information instead of by indictment with regard to any felony charges
which may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy trial claims
on such charges.

(3) The United States may prosecute the defendant for any offenses

set forth herein, if any, the prosecution of which in accordance with this agreement,

Defendant’s Initials (4 8
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 9 of 22 PagelD 108

the United States agrees to forego, and the defendant agrees to waive the statute of
limitations and any speedy trial claims as to any such offenses.

(4) The government may use against the defendant the defendant’s
own admissions and statements and the information and books, papers, documents,
and objects that the defendant has furnished in the course of the defendant’s
cooperation with the government.

(5) The defendant will not be permitted to withdraw the guilty pleas
to those counts to which defendant hereby agrees to plead in the instant case but, in
that event, defendant will be entitled to the sentencing limitations, if any, set forth in
this plea agreement, with regard to those counts to which the defendant has pled; or
in the alternative, at the option of the United States, the United States may move the
Court to declare this entire plea agreement null and void.

12. Forfeiture of Assets

The U.S. Department of Homeland Security, U.S. Customs and Border

Protection, completed an administrative forfeiture of the following:

a. An Apple iPhone 11 (black case), SN F4GC33K9N72Y; and
b. An HP Laptop (w/power cord), SN CND0020B90,

which it alleges were used during the commission of the offense charged in Count

Two.

The defendant did not contest the administrative forfeiture of these assets

and expressly waives any right he may have to challenge such forfeiture.

Defendant’s Initials’ l : 9
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 10 of 22 PagelD 109

The defendant also hereby agrees that the forfeiture described herein is
not excessive and, in any event, the defendant waives any constitutional claims that
the defendant may have that the forfeiture constitutes an excessive fine. Forfeiture of
the defendant’s assets shall not be treated as satisfaction of any fine, restitution, cost
of imprisonment, or any other penalty this Court may impose upon the defendant in
addition to forfeiture.

B. Standard Terms and Conditions
1, Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition to or
in lieu of any other penalty, shall order the defendant to make restitution to any victim
of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses described in 18 U.S.C.
§ 3663A(c)(1); and the Court may order the defendant to make restitution to any victim
of the offense(s), pursuant to 18 U.S.C. § 3663, including restitution as to all counts
charged, whether or not the defendant enters a plea of guilty to such counts, and
whether or not such counts are dismissed pursuant to this agreement. The defendant
further understands that compliance with any restitution payment plan imposed by the
Court in no way precludes the United States from simultaneously pursuing other
statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but
not limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant's restitution obligation is

satisfied.

Defendant’s Initials } 10
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 11 of 22 PagelD 110

On each count to which a plea of guilty is entered, the Court shall impose
a special assessment pursuant to 18 U.S.C. §§ 3013 and 2259 as discussed more fully
above. The special assessment is due on the date of sentencing. The defendant
understands that this agreement imposes no limitation as to fine.
2. Supervised Release
The defendant understands that the offense to which the defendant is
pleading provides for imposition of a term of supervised release upon release from
imprisonment, and that, if the defendant should violate the conditions of release, the
defendant would be subject to a further term of imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon conviction,
a defendant who is not a United States citizen may be removed from the United States,
denied citizenship, and denied admission to the United States in the future.
4. Sentencing Information
The United States reserves its right and obligation to report to the Court
and the United States Probation Office all information concerning the background,
character, and conduct of the defendant, to provide relevant factual information,
including the totality of the defendant's criminal activities, if any, not limited to the
count(s) to which defendant pleads, to respond to comments made by the defendant
or defendant's counsel, and to correct any misstatements or inaccuracies. The United
States further reserves its right to make any recommendations it deems appropriate

regarding the disposition of this case, subject to any limitations set forth herein, if any.

Defendant’s ican CAC 11
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 12 of 22 PagelD 111

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P. 32(d)(2)(A)(ii),
the defendant agrees to complete and submit to the United States Attorney's Office
within 30 days of execution of this agreement an affidavit reflecting the defendant's
financial condition. The defendant promises that his financial statement and
disclosures will be complete, accurate and truthful and will include all assets in which
he has any interest or over which the defendant exercises control, directly or indirectly,
including those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United States
needed to obtain from any third parties any records of assets owned by the defendant,
directly or through a nominee, and, by the execution of this Plea Agreement, consents
to the release of the defendant's tax returns for the previous five years. The defendant
similarly agrees and authorizes the United States Attorney's Office to provide to, and
obtain from, the United States Probation Office, the financial affidavit, any of the
defendant's federal, state, and local tax returns, bank records and any other financial
information concerning the defendant, for the purpose of making any
recommendations to the Court and for collecting any assessments, fines, restitution,
or forfeiture ordered by the Court. The defendant expressly authorizes the United
States Attorney's Office to obtain current credit reports in order to evaluate the

defendant's ability to satisfy any financial obligation imposed by the Court.

Defendant’s Initials‘ (4 12
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 13 of 22 PagelD 112

6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to nor
bound by this agreement. The Court may accept or reject the agreement, or defer a
decision until it has had an opportunity to consider the presentence report prepared by
the United States Probation Office. The defendant understands and acknowledges
that, although the parties are permitted to make recommendations and present
arguments to the Court, the sentence will be determined solely by the Court, with the
assistance of the United States Probation Office. Defendant further understands and
acknowledges that any discussions between defendant or defendant's attorney and the
attorney or other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any recommendations be
rejected, defendant will not be permitted to withdraw defendant's plea pursuant to this
plea agreement. The government expressly reserves the right to support and defend
any decision that the Court may make with regard to the defendant's sentence, whether
or not such decision is consistent with the government's recommendations contained
herein.

7. Defendant’s Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and authority to
impose any sentence up to the statutory maximum and expressly waives the right to
appeal defendant's sentence on any ground, including the ground that the Court erred
in determining the applicable guidelines range pursuant to the United States

Sentencing Guidelines, except (a) the ground that the sentence exceeds the defendant's

Defendant’s Initials 13
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 14 of 22 PagelD 113

applicable guidelines range as determined by the Court pursuant to the United States
Sentencing Guidelines; (b) the ground that the sentence exceeds the statutory
maximum penalty; or (c) the ground that the sentence violates the Eighth Amendment
to the Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the defendant
is released from his waiver and may appeal the sentence as authorized by 18 U.S.C. §
3742(a).
8. Middle District of Florida Agreement

It is further understood that this agreement is limited to the Office of the
United States Attorney for the Middle District of Florida and cannot bind other
federal, state, or local prosecuting authorities, although this office will bring
defendant's cooperation, if any, to the attention of other prosecuting officers or others,
if requested.

9. Filing of Agreement

This agreement shall be presented to the Court, in open court or in

 

camera, in whole or in part, upon a showing of good cause, and filed in this cause, at
the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon any
discussions between the attorney for the government and the defendant and

defendant's attorney and without promise of benefit of any kind (other than the

Defendant’s rnin } 14
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 15 of 22 PagelD 114

concessions contained herein), and without threats, force, intimidation, or coercion of
any kind. The defendant further acknowledges defendant's understanding of the
nature of the offense or offenses to which defendant is pleading guilty and the elements
thereof, including the penalties provided by law, and defendant's complete satisfaction
with the representation and advice received from defendant's undersigned counsel (if
any). The defendant also understands that defendant has the right to plead not guilty
or to persist in that plea if it has already been made, and that defendant has the right
to be tried by a jury with the assistance of counsel, the right to confront and cross-
examine the witnesses against defendant, the right against compulsory self-
incrimination, and the right to compulsory process for the attendance of witnesses to
testify in defendant's defense; but, by pleading guilty, defendant waives or gives up
those rights and there will be no trial. The defendant further understands that if
defendant pleads guilty, the Court may ask defendant questions about the offense or
offenses to which defendant pleaded, and if defendant answers those questions under
oath, on the record, and in the presence of counsel (if any), defendant's answers may
later be used against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the offenses to
which defendant has pleaded and, if any of such offenses are felonies, may thereby be
deprived of certain rights, such as the right to vote, to hold public office, to serve on a

jury, or to have possession of firearms.

Defendant’s Initials ¢ g As 15
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 16 of 22 PagelD 115

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty. The
defendant certifies that defendant does hereby admit that the facts set forth in the
attached "Factual Basis," which is incorporated herein by reference, are true, and were
this case to go to trial, the United States would be able to prove those specific facts and
others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea and no
other promises, agreements, or representations exist or have been made to the

defendant or defendant's attorney with regard to such guilty plea.

Defendant’s Initials Lh 16
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 17 of 22 PagelD 116

13. Certification
The defendant and defendant's counsel certify that this plea agreement
has been read in its entirety by (or has been read to) the defendant and that defendant

fully understands its terms.

ee
DATED this _\'O “day of p35, 2021.

  

 

 

 

 

 

KARIN HOPPMANN
Acting United Attorney
fh NY vy = _ A

ROBERT ARTHUR GINDER | WASHINGTON
Defendant | Assistant United States Attorney
Nrrere_(Or bbl AM, Srficerat
MARK ROSENBLUM, ESQ. KELLY S.K{ARASE
Attorney for Defendant Assistant United States Attorney

Deputy Chief, Jacksonville Division

Defendant’s Initials C2. 17
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 18 of 22 PagelD 117

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 3:20-cr-141-TJC-IRK
ROBERT ARTHUR GINDER

PERSONALIZATION OF ELEMENTS

1. On or about February 6, 2020, in Nassau County, in the Middle District
of Florida, and elsewhere, did you knowingly receive a visual depiction by cellular
telephone via the internet?

2. Do you admit that the production of such visual depiction involved a
minor engaging in sexually explicit conduct?

3. Do you admit that this visual depiction was of a minor engaging in
sexually explicit conduct?

4, Do you admit that you knew that at least one of the performers in this
visual depiction was a minor and that you knew that the visual depiction showed the

minor engaged 1n sexually explicit conduct?

Defendant’s Initials Uh 18
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 19 of 22 PagelD 118

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 3:20-cr-141-TIC-JRK
ROBERT ARTHUR GINDER

FACTUAL BASIS

In September 2020, Homeland Security Investigations in Jacksonville, Florida
(“HSI”), began investigating an investigative lead from an online messaging
application used over the Internet. Specifically, the lead reported that Special Agents
with the HSI office in San Diego, California, received a link with files containing child
pomography after assuming the online identity of an individual following the
execution of a residential search warrant in the Southern District of California in July
of 2019. During the service of the warrant, the subject of the investigation consented
to allow HSI San Diego agents to assume his online identity to a secure, end-to-end
encrypted chat platform (Chat Application A). Several large group chats within Chat
Application A were created by other parties and added the assumed account. Various
image and video files depicting child pornography were routinely shared within these
group chats, along with cloud-storage web links containing files depicting child
pornography. On July 12, 2020, the assumed account was added to a group chat on
Chat Application A containing many unidentified participants.

On July 14, 2020, within the newly added group chat the assumed account was

added to, a user distributed a web link invitation to a secure, end-to-end encrypted

Defendant’s Initials G | x 19
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 20 of 22 PagelD 119

cloud-storage platform (Cloud Platform A). On July 15, 2020, HSI San Diego agents
accessed the invitation link to Cloud Platform A. Prior to joining the group chat in
Cloud Platform A, agents recorded the contents of the group chat dating back to the
creation of the group on May 20, 2020. It was determined there were over 130
registered users within the group chat. Many users were actively involved in the
distribution of child exploitation materials dating back to May 20, 2020.
Encountered within the group chat of Cloud Platform A was a registered user

ee

with account username: not you not me” and email address:
hammer1209@yahoo.com, which was later identified as belonging to and used by the
defendant, Robert Arthur Ginder. This was based on records obtained relating to the
Internet Protocol addresses linked to this user. This account joined the above-
described encrypted group chat on Cloud Platform A on or about June 4, 2020. At the
time the account joined the group chat on Cloud Platform A, numerous image and
video files depicting child pornography were shared between various members within
the group. Numerous images and videos containing child pornography were also
distributed within the encrypted group chat on Cloud Platform A after the defendant’s
account actively joined the chat.

On October 16, 2020, HSI executed a federal search warrant at the defendant’s
residence. Several electronic devices were located and seized for forensic analysis.
The defendant was encountered at his residence and, after being advised and waiving

his Miranda rights, agreed to speak with law enforcement in a recorded interview. The

defendant admitted to receiving a link to Cloud Platform A and joming the Cloud

Defendant’s int. 20
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 21 of 22 PagelD 120

Platform A group chat that contained numerous images and videos of child
pornography. He also admitted to viewing several of the images and videos of child
pomography within the group chat. In addition, the defendant admitted to sharing
child pornography on Cloud Platform A.

During its investigation, HSI obtained the content from the defendant’s two
accounts on Chat Platform A. In one of the accounts, the defendant had five public
links to videos containing child pornography that were available for other people to
view. One of the video files involves a child previously identified by law enforcement.

HSI conducted a forensic examination on the devices seized from the
defendant’s home. During the initial forensic preview of the devices, the HSI Forensic
Examiner learned the defendant backed up his cell phone to his HP laptop. During
his Post-Miranda interview, the defendant confirmed that he backed up his cellphone
to his laptop. The HSI Forensic Examiner was able to retrieve the backup of the
defendant’s cell phone from his HP laptop. The backup contained approximately
39,206 thumbnail images and 2,644 videos of child pornography from Cloud Platform
A, which was from both the defendant’s iPhone 11 and iPhone 7. The phones are
described as “rob’s iPhone” within data extracted from the backup, identifying them
as belonging to the defendant. The thumbnails were initially saved to the phone after
the defendant clicked on them to enlarge the image or to play the video. The backup
was from February 2020 and included images and videos spanning several years.
Several of the images and videos were flagged as known child exploitation images and

videos.

Defendant’s rita OC 21
Case 3:20-cr-00141-TJC-JRK Document 33 Filed 04/22/21 Page 22 of 22 PagelD 121

The specific image charged in Count Two is dated February 6, 2020, and was
received by the defendant from Cloud Platform A over the internet. This file is a color
image depicting a completely nude prepubescent female child lying on her back. The
female child’s legs are open, thereby exposing her vagina. It appears there is a male
using his left hand to hold the female child’s right leg open. The male is using his right
hand to hold his erect penis against the female child’s genital area. It appears to depict
a prepubescent female child due to the overall body size of the child, and the lack of

breast development and pubic hair.

Defendant’s wits XC 22
